ALLOWABILITY NOTICE
1.	This Allowability Notice is in response to Applicant’s Amendments and Remarks filed on 11/18/2021, which have been entered. As filed by Applicant: Claims 1-20 are pending. Claim 13 is currently amended. 

2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

3.	The objection to claim 13 for informalities is withdrawn in view of Applicant’s amendments to the claim.

Terminal Disclaimer
4.	The terminal disclaimer filed on 11/17/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent Numbers 10,373,745 and 10,902,982 has been reviewed and is accepted.  The terminal disclaimer has been recorded. 
Accordingly, the rejection of claims 1-20 on the ground of nonstatutory double patenting over both [1] claims 1-20 of U.S. Patent Nos. 10,373,745 and [2] claims 1-25 of US Patent No. 10,902,982 have been withdrawn.


Allowable Subject Matter
5.	Claims 1-20, as filed on 11/18/2021, are allowed.

6.	The following is an examiner’s statement of reasons for allowance: The instant claims are allowable for the detailed reasons of record, incorporated herein by reference from the Non-Final Rejection dated 08/19/2021 (see pgs. 5-9).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Katie L Hammer whose telephone number is (571)270-7342. The examiner can normally be reached Monday to Friday: 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817. The fax phone number for the organization where this application is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 




/KATIE L. HAMMER/Primary Examiner
Art Unit 1761                                                                                                                                                                                                        December 1, 2021